 THE GREAT ATLANTIC & PACIFIC TEA COMPANYAPPENDIX BNOTICE TO ALL EMPLOYEES483Pursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE HEREBYdisestablish Employee-Management Committee,Ed Taussig,Inc., asthe representativeof any ofour employees for the purpose of dealing with us concerninggrievances,labor disputes,wages,rates of pay,hours of employment,or other conditionsof employment,and we will not recognize it or any successor thereto for any of the abovepurposes.WE WILLNOT dominate or interfere with the formation or administration of anylabor organization or contribute financial support to it.WE WILL NOTotherwise interferewiththe representation of our employees througha labor organization of their own choosing.ED TAUSSIG, INC.,Employer.Dated ................By.............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.THE GREAT ATLANTIC & PACIFIC TEA COMPANYandLOCAL 600, AMALGAMATED MEAT CUTTERS ANDBUTCHER WORKMEN OF NORTH AMERICA, AFL. CaseNo. 10-CA-1687. April 23, 1954DECISION AND ORDEROn October 14, 1953, Trial Examiner Horace A. Ruckelissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto. Thereafter, the Respondent filed exceptions to the In-termediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts the TrialExaminer's- findings, conclusions, and recommendations. iiln his Intermediate Report, the Trial Examiner incorrectly found that Walker had signedher Union applicationcard duringthe first part of January 1953. The report is hereby correctedto show that Walker signed her card on December 26, 1952.108 NLRB No. 84. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case,and pursuant to Section 10(c)of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent,The GreatAtlantic&Pacific Tea Company,Chattanooga,Tennessee, itsofficers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Discouragingmembership in Local 600, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL,or in any other labor organization of its employees,by dis-charging any of its employees,or in any other manner dis-c riminating against them in regard to hire or tenure ofemploy-ment or any term or condition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist Local600, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL,or any other labor organization,to bargaincollectively through representatives of their own choosing, andtoengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment, as authorized in Section8 (a) (3) of the Act. 22.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Offer to Tressie Walker immediate andfull reinstatementto her former or a substantially equivalent position,withoutprejudice to her seniority or other rights and privileges.(b)Make whole Tressie Walker for any loss of pay she mayhave suffered by reason of the Respondent'sdiscriminationagainst her,in the manner provided in the section of the In-termediate Report entitled"The Remedy."(c) Upon request, make available to the National Labor Rela-tionsBoard or its agents,for examination and copying, allpayroll records,social-security payment records, timecards,personnel records and reports, and all other records necessaryfor a determination of the amount of backpay due and the rightof reinstatement under the terms of this Order.(d) Post at its South Board Street store in Chattanooga,Tennessee,copies of the notice attached hereto as"AppendixA." 3 Copies of said notice,to be furnished by the RegionalDirector for the Tenth Region, shall,after being duly signed bythe Respondent's representative,be posted by the Respondentimmediately upon receipt thereof and maintained by it for2 N. L R. B. v.Entwistle ManufacturingCo., 120 F. 2d 532 (C. A. 4).31n the eventthat thisOrder is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THE GREAT ATLANTIC & PACIFIC TEACOMPANY485sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply therewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOT discourage membership in Local 600,AmalgamatedMeat Cutters and Butcher Workmen ofNorth America, AFL, or in any other labor organization ofour employees, by discharging any of our employees or inany other manner discriminating against them in regardto their hire or tenure of employment or any term or condi -tion of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist Local 600, Amalgamated Meat Cutters andButcher Workmen of North America, AFL, or any otherlabor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from anyor all of such activities except to the extent that such rightmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL offer Tressie Walker immediate and full rein-statement to her former or a substantially equivalent posi-tion without prejudice to her seniority or other rights andprivileges previously enjoyed, and make her whole for anyloss of pay suffered by reason of her discharge.Dated ................THE GREAT ATLANTIC & PACIFIC TEA COMPANY,Employer.By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge filed on March9,1953,by Local 600, Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL, herein called the Union, the General Counsel for the Na-tional Labor Relations Board, herein called respectively the General Counsel and the Board,by the Regional Director for the Tenth Region (Atlanta, Georgia), issued his complaint datedApril 28, 1953, against The Great Atlantic & Pacific Tea Company, herein called Respondent,alleging that Respondent had engaged in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, as amended, 61 Stat. 136, herein called the Act. Copies of the complaint and a notice ofhearing were duly served upon Respondent and the Union.With respect to the unfair labor practices, the complaint alleged, in substance, that Re-spondent by its agents during the latter part of 1952 and the first part of 1953 interrogated itsemployees concerning their Union membership and activity, and on or about February 23, 1953,discharged one Tressie Walker because of her membership in and activity on behalf of theUnion.On May 4, 1953, Respondent filed its answer herein admitting certain allegations of thecomplaint with respect to the nature of its business, but denying the commission of any unfairlabor practices.Pursuant to notice a hearing was held before me, the undersigned Trial Examiner, atChattanooga, Tennessee, on August 31, 1953. The parties were represented by counsel andparticipated in the hearing. Full opportunity was permitted to examine and cross-examinewitnesses and to introduce evidence pertinent to the issues. At the conclusion of the hearingthe parties engaged in oral argument but waived the filing of briefs.I reserved ruling upon amotion by Respondent to dismiss the complaint. This motion is disposed of by the recommenda-tions hereinafter made.Upon the entire record in the case, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an Arizona corporation. At all times material herein it has been engaged inthe operation of retail grocery stores and related activities including bakeries, canneries, andwarehouses in the State of Tennessee and in many other States of the United States at its storeon South Broad Street, Chattanooga, Tennessee, with which this case is entirely concerned.Respondent has 18 to 20 employees.During the year preceding theissuanceofthecomplaint, Respondent purchased for its storesin Chattanooga materials valued in excess of $1,000,000, of which more than 50 percent waspurchased outside the State of Tennessee. During the same period Respondent at its Chattanoogastores sold groceries and related items valued in excess of $1,000,000, including groceriesand related items valued in excess of $250,000 sold to customers outside the State of Ten-nessee.II.THE LABOR ORGANIZATION INVOLVEDLocal 600, Amalgamated Meat Cutters and Butcher Workmen of North America is a labororganization admitting employees of Respondent tomembership.Itis affiliated with the Ameri-can Federation of Labor.III.THE UNFAIR LABOR PRACTICESA. The discharge of Tressie WalkerThe meat department of Respondent's South Broad Street store has for some time beenorganized by the Union, with which it has a contract. The other employees of the store, consist-ingprincipally of clerks and checkers, have been unorganized. During the latter part ofOctober 1952 the Union, principally by Jack Wall, its shop steward, undertook to organize the THE GREAT ATLANTIC & PACIFIC TEA COMPANY487other employees. Wall solicited the Union membership of several of them including TressieWalker, the bookkeeper and head cashier, to whom he gave several cards for distribution.Walker talked to various of the employees about the Union and obtained the signed applicationsof four. During the initial stage of the organizing Walker herself did not sign a card. Thesolicitation took place on Respondent's parking lot and at neighboring restaurants.Walker first came to work for Respondent at another of Respondent's local stores in 1946.She worked at the South Broad Street store from August 1948 until herdischarge on February23, 1953. During the latter part of her employment she was under the direct supervision ofJ.T.Melton,store manager,who came to the South Broad Street branch in November 1950.Walker's duties were to keep the books, check out the cash registers, make up the payroll,and extend the retail price on all merchandise invoices. She had no supervisory authority.The Union's attempt to organize Respondent's employees shortly came to the attention ofMelton, who in October called her into a room in the back of the store where, after statingthat he wished to talk confidentially, said that he knew the store was being organized and,since she was a "good barometer" of the feelings of the employees, asked if she had beenapproached to sign a Union card. She replied that she had not. Melton then asked her to tellhim who had signed cards and Walker refused to do so. To Melton's further question as towhether a majority of the employees would join the Union she gave it as her opinion that mostof them would. It is admitted that Melton called the other employees in groups to the back roomwhere he expressed to them his unfavorable opinion of the Union, stating that the employeesdid not have to join a union if they did not wish to do so. Walker was included in one of thesegroups. Her testimony, as well as that of Philmena Fox and Billy Wright, is that on theseoccasions Melton said additionally that he would rather not know the names of the employeeswho had signed the cards because he could make it hard on them.Melton was not asked specifically whether he said that he could make it hard on the em-ployees if they joined the Union. Several other witnesses called by Respondent testified as tothe general nature of Melton's remarks concerning the Union, but did not testify as to thisstatement. I was favorably impressed with Walker as a witness and I credit her testimony,corroborated by that of Fox and Wright in this respect.Walker signed her own card in the Union during the first part of January 1953. About 2weeks later Melton again called Walker individually to the back room where he told her thatsomeone was turning the employees against him and that she was engaging in too many secretconferences with other employees. When Walker asked him if he was blaming her for theattitude of the employees, he replied, according to Walker, whose testimony was not con-tradicted, that he was "not calling any names "brat that he thought she "would admit it." Dur-ing the same conversation Melton observed that "some people, if you offer them $100, theywill take it and walk right on out" to which Walker replied that she did not intend to quit herjob. Melton while testifying did not specifically deny making these statements to Walker.On Monday, February 23, at closing time, Melton called Walker to the back room and toldher that she was discharged. When asked why, he replied that he was not obligated to give areason. When Walker insisted, he said, according to Walker's credited testimony, "Well, let'ssay that you wasn't doing your work, you wasn't able to do your work as I wanted it done. Inother words, inefficiency." Melton admitted that he gave Walker no reason for dischargingher other than inefficiency and that he specified no instances of it. At the hearing, however,he related several instances which are cited as examples of her inefficiency or failure to getalong with him. The last one occurred on February 20, a payday. On this date the employees,excepting those in the meat department,were given a general wage raise,rumors of whichhad been prevalent for some time. Early in the day Melton told Walker to hold up makingthe payroll until he spoke to heragainabout it. According to Melton, she asked if that meanteveryone was going to get a raise, to which Melton replied that he did not know. Walker thensuggested that she go ahead and figure the payroll for the meat department, sincetheywouldnot be affected by a raise. Melton demurred at this and it is not contended that she persisted.Later in the day Cooper, Melton's superior in the Chattanooga organization, arrived withthe new wage schedule and Walker and Melton proceeded to prepare the payroll. At this timeMelton cautioned her not to talk about the increase. When the payroll was completed Meltonhanded the checks to the employees making a complimentary or congratulatory remark toeach. Later in the day Melton was told by Barnes, in charge of the dairy counter, that Walkerhad asked her if she had been given the "pep talk." Melton testified that he regarded this asa breach of his instructions not to mention the raise, and that it was the immediate cause forher discharge. There is no contention that Walker discussed the raise before the checks wereissued. Melton's testimony on this point was as follows: 488DECISIONSOF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER RUCKEL:The point is, if Mrs.Walker talked with this employeeitwasn't until after the checks had been distributed and the pep talk made.Now, did youobject to discussing the increases after they had been made?THE WITNESS: Yes, sir.*TRIAL EXAMINER RUCKEL:What was the objection?THE WITNESS: The objectionwas that she was just not to talk to employees abouttheir wages or salaries at all.TRIAL EXAMINERRUCKEL: --What was there you objected to Mrs.Walker's sayingafter this had taken place. Did you object to Mrs. Walker congratulating the person ongetting a raise?THE WITNESS:That was not a part of Mrs.Walker's duties,to congratulate a person.TRIAL EXAMINER RUCKEL:And your information was not that she had told thisperson what raises others had received or how much others had received, just a referenceto "Well, have you had your pep talk yet? "THE WITNESS: Yes, sir. AfterI instructed her not to mention it.As has been found, Melton testified that this incident was what determined him to dischargeWalker. First,however, he consulted with Cooper about it over the week end and again onMonday morning when,according to Melton,the two"very completely went over the differentreasons that we thought justified Mrs. Walker's dismissal."At the hearing Melton cited thefollowing additional instances of his alleged dissatisfaction with Walker. Walker,who hadpreviously been in charge of the dairy counter,substituted for Barnes each Tuesday, whichwas Barnes'day off. On one Tuesday sometime previously Melton observed Walker sittingat the dairy counter working on bills and invoices when a customer approached and stood atthe counter waiting for Walker to turn around.Melton went over and waited on the customerhimself.He testified there was no objection to Walker's doing her regular work while she wasat the dairy counter but that she should have been alert to the presence of a customer.Anothercomplaint had to do with an occasion about a month before Walker's discharge when shevoluntarilywent over and stocked the candy counter.She did it so well that Melton com-plimented her and added it to her regular duties.According to him,she stocked it once moreand did not do so again. Melton admitted that he did not again speak to Walker about it.Another occasion was approximately a month before she was discharged when,Meltontestified,he was told by another employee that Walker had said that she had quit buying herown groceries at the A & P. and suggested that she do the same. Melton admittedly made noinvestigation of this incident to ascertain Its truth,did not mention it to Walker. Walker deniedwhile testifying that she made such a statement to any employee,and I credit her denial.Melton's further testimony is that on February 13, 10 days before Walker's discharge, aFriday night when the store was open until 8:30 and only 2 cash registers were in operation,he instructed Walker to leave the checking of these registers until after she had checked thosewhich had closed. According to Melton,shortly afterward Walker checked out 1 of the 2 cashregisters in question.Melton did not say in testifying whether by this time Walker had finishedchecking out the other registers as directed.''During Walker'sdirect examination the General Counsel, not being informed as to theexact nature of Respondent'sdefense,sought to anticipate it by questioning Walker as tosome previous discussion between her and Melton respecting the forcing of a balance on thecash registers pending their final check.I do not deem it necessary to discuss this evidencesinceMelton,in his testimony,did not advert to it or advance it as a reason for Walker'sdischarge. THE GREAT ATLANTIC & PACIFIC TEA COMPANY489ConclusionsDuring oral argument counsel for Respondent rested his defense chiefly upon the contentionthat Respondent's knowledge of Walker's activity in the Union was not shown It is true that inOctober,when Melton first discussed union organization in the store with Walker,she had notherself joined the Union and told him so. On the same occasion,however, she refused to tellMelton who was active in the Union and predicted that the Union would succeed in organizingthe store.During the following January, after Walker had joined the Union, Melton again calledher aside and remarked that she was engaging,in too many"secret conferences"with theemployees whom, he said,someone was turning against hire.I find that Melton thought thatthis was Walker and that the "turning against"him consisted of their becoming interested inthe Union.I conclude that Melton suspected,if he did not then know,that Walker,an influentialperson among the employees,was taking part in the organizing.Moreover,the reasons advanced for discharging Walker,particularly the alleged decisiveone that she had made mention of Barnes'raise to Barnes herself after it had been'made--afact which both she and Barnes already knew--impress me as flimsy Melton's telephoningCooper and consulting over the week end and again on the day of Walker's discharge as to thevarious reasons which might be advanced for her termination convince me that Respondent,knowing or suspecting Walker's activity in organizing the employees,was in search of a pre-text for terminating her employment.Finally,Melton at no time spoke to Walker concerningany one of the cited instances of his alleged dissatisfaction,even at the time he discharged her,and never previously disciplined or warned her.Ifind that Respondent discharged Tressie Walker because of her activity in behalf of theUnionThereby Respondent discriminated -with regard to the hire and tenure of her employ-ment, and interfered with the exercise of the rights guaranteed in section7 of the Act 2IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with theoperations of Respondent described in section I, above,have a close,intimate,and sub-stantial.relation to trade, traffic,and commence among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerceV.THE REMEDYIhavefoundthatRespondent has engaged in certain unfair laborpractices. I shallrecommend,therefore,that it desist and ceasetherefromand take certainaffirmative actiondesigned to effectuate the policiesof the Act.Ihave found thatRespondent dischargedTressie Walker on February 23, 1953, because ofher membershipand activity in the Union.Iwill therefore recommendthat Respondent offerher immediate and full reinstatement to her former or substantially equivalentposition with-out prejudice to herseniorityand other rights and privilegesand make her whole for any lossof pay equal to the amountshe wouldhave earned as wages fromthe date of her discharge tothe date ofthe offerof reinstatement,less her net earnings3to be computedon a quarterlybasis in the manner establishedby the Board in F. W. Woolworth Company 4Upon the basis of the foregoing findings of fact and upon the entire recordImake thefollowing.CONCLUSIONS OF LAW1.Respondent,The Great Atlantic&Pacific Tea Company, at Chattanooga,Tennessee, isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.21nMay 1953 Respondent offered Walker employment as a checker in another store as anew employee.She refused the offer,which I find was not one of substantially equivalent employment.3Crossett Lumber Company, 88 NLRB 440.4 90 NLRB 289. 490DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.Local 600, Amalgamated Meat Cutters and Butcher Workmen of North America, AFL, is alabor organization within the meaning of Section 2 (5) of the Act.3.By discharging Tressie Walker on February 23, 1953, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]COCA-COLA BOTTLING COMPANY OF LOUISVILLE, INC.andUNITED BREWERY AND SOFT DRINK WORKERS LOCAL20,INTERNATIONAL UNION OF UNITED BREWERY,FLOUR, CEREAL, SOFT DRINK & DISTILLERY WORKERSOF AMERICA, CIO. Case No. 9-CA-418. April 23, 1954DECISION AND ORDEROn June 30, 1953, Trial Examiner Charles L. Fergusonissued his Intermediate Report in the above-entitled proceeding,finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.Thereafter,theRespondent filed exceptions to theIntermediate Report and a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the Respondent'sexceptions and brief, and the entire record in this case, andhereby adopts the findings,conclusions,and recommendationsof the Trial Examiner, 1 with the following additions and modi-fications:1.Before and at the hearing,the Respondent raised as anissue, and sought to litigate, the compliance with Section 9(h)of the Act by the charging Local t United Brewery and SoftDrink Workers Local 20, International Union of United Brewery,Flour, Cereal, Soft Drink & Distillery Workers of America,CIO), by the International Union of which the Local is a con-stituent, and by the Congress of Industrial Organizations. Insupport of its position, the Respondent contended that W. B.Taylor, the CIO regional director in Louisville, Kentucky,exercised administrative and executive duties and powersover Local 20 of the Brewery Workers; that Taylor was in factan officer of the CIO although not listed as such in its con-stitution and bylaws;and, accordingly, that Taylor was required1We reject as lacking in merit the contention made by the Respondent in its brief thatthe Trial Examiner was biased or prejudiced against it.108 NLRB No. 81.